Yories, Judge,
delivered the opinion of the court.
This suit was brought in the St. Louis Circuit Court, to recover the amount of three judgments, rendered before a Jusdee of the Peace. The defense was, that the judgments had oeen paid and satisfied by the defendant. The evidence btrongly tended to sustain the defendants answer. No objections were taken to any of the evidence by the appellant on the trial. The case was tried by the Court by the consent of parties; no instructions were asked, or given. The Court-rendered a judgment for the defendant. The appellant appealed to General Term, and from which an appeal was taken to this Court.
The record in this case presents nothing for the consideration of this Court, no exceptions having been saved, on the trial, to the rulings of the Circuit Court; the single exception saved is to the action of the Court in overruling the appellant’s motion for a new trial, which can only authorize this Court, under the records in the cause, to decide as to the weight of the evidence given upon the trial of the case in the Circuit Court. This Court has uniformly refused to decide as to the weight of the evidence, where there was evidence on both sides. (Wielandy vs. Lemuel, 47 Mo., 322 ; Gradalph vs. Fink, 47 Mo., 291.)
There was evidence in this case, which strongly, if not con*480clusively, tended to prove the defendant’s answer, and the finding was for the defendant, which will not be disturbed by tbis Court.
The other Judges concurring,
the Judgment of the Circuit Court will he affirmed.